J-S35028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL R. WRIGHT                          :
                                               :
                       Appellant               :   No. 721 MDA 2022

          Appeal from the Judgment of Sentence Entered April 12, 2022
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004282-2018,
                            CP-22-CR-0004739-2018


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED: DECEMBER 16, 2022

        Michael R. Wright appeals from the judgment of sentence imposed after

he pled guilty to two counts each of rape, involuntary deviate sexual

intercourse (IDSI), and sexual assault, and one count each of terroristic

threats, aggravated assault, and false imprisonment.1 Wright’s counsel has

filed an Anders2 brief and petition to withdraw as counsel. We affirm Wright’s

judgment of sentence and grant counsel’s request to withdraw.

        Wright pleaded guilty on May 5, 2021, pursuant to a plea agreement.

The prosecutor gave the following factual basis for the plea agreement:

____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. §§ 3121(a)(2), 3123(a)(1), 3124.1, 2706(a)(1), 2702(a)(1),
and 2903(a), respectively.

2   Anders v. California, 386 U.S. 738 (1967).
J-S35028-22


       Factually, Your Honor, at Docket Number 4739 CR 2018, it's
       alleged by the Commonwealth that the defendant did meet
       the named victim . . . outside of an establishment in
       downtown, specifically the Harrisburg Midtown Arts Center,
       about 2:00 in the morning.

       The defendant did invite her to go over to a residence in the
       city at 625 Oxford Street. Once they went into the home,
       the defendant demanded that she perform oral sex on him.
       She said no. And he then forcibly put his penis inside of her
       mouth. He then also vaginally raped her.

       During the course of both the involuntary deviate sexual
       intercourse as well as the vaginal intercourse, the defendant
       punched the victim multiple times in the head. It’s the
       Commonwealth’s allegation that he did cause serious bodily
       injury to the victim.

       She was ultimately able to crawl outside of the apartment
       and was able to run for help. She was actually helped by an
       individual that was driving through the area.

       She was transferred to the Hershey Medical Center and she
       did have a brain hemorrhage as a result of the beating by
       the defendant. She also had a fracture to the right eye.


                                   ***

       Your Honor, the second docket is Docket 4282 CR 2018. And
       actually what happened, Your Honor, was this predated the
       one that I just went through. When the defendant was
       arrested for this rape, another woman came forward -- . . .
       -- she had indicated that she had also been sexually
       assaulted by the defendant and she had seen his picture on
       the news. She didn’t know his name. She hadn’t reported it
       to the police at the time.

       Ultimately, the police investigation determined that on May
       25th of 2018 the defendant had been in contact with [the
       victim]. They had met at a bar. They had gone back to a
       residence within the city. And then the defendant forced her
       to engage in both vaginal intercourse as well as oral
       intercourse.




                                   -2-
J-S35028-22



N.T., Guilty Plea Hearing, 5/5/21, at 5-6, 6-7. Wright waived his right to have

a Sexually Violent Predator (“SVP”) determination before sentencing and the

court imposed an aggregate term of 15 to 39 years’ incarceration. The court

held an SVP hearing on April 12, 2022.

      The Commonwealth presented the testimony of Dr. Robert Stein. Dr.

Stein testified that he determined Wright to be an SVP. N.T., SVP Hearing,

4/12/22, at 11. He testified that Wright did not participate in the evaluation

and that he based his determination on Wright’s Sexual Offender Assessment

Board (“SOAB”) file. Id. at 6. Dr. Stein reviewed 15 statutory factors and

testified to the factors that were relevant to his determination of Wright’s SVP

status.

          The factors that were relevant were Factor Number 1,
          because the offense involved multiple victims indicating
          greater practice and risk taking than a single victim. Factor
          Number 2 was relevant. And he did exceed the means
          necessary with significant physical violence against both
          victims, with the second victim incurring severe injuries. The
          third was relevant as well. Act[s] with both victims included
          forced oral and penis-vagina sex consistent with an
          antisocial pattern, as opposed to offenses that might involve
          brief sexual touching.

          Next, the relationship of the individual victim, this was also
          relevant as both victims were strangers. This is consistent
          with predatory behavior. Next, the issue of unusual cruelty
          was relevant with the second victim suffering severe
          physical injuries, a brain hemorrhage and facial fracture
          indicating some level of cruelty.

          The prior criminal record was relevant because there was a
          lengthy criminal history that’s consistent with an antisocial
          orientation.



                                      -3-
J-S35028-22


         The next, having completed any prior sentences, that was
         relevant because there was a history of multiple probation
         violations also consistent with an antisocial orientation.

         The issue of mental disability could be relevant. I’m not
         going to say necessarily is. He does have an intellectual
         disability. That could create difficulties in treatment, though
         not necessarily. I’m not going to hold that against him.

         Next, overall behavioral characteristics contributing to
         conduct, the antisocial history is consistent with an
         antisocial personality disorder. It appears that frequency of
         criminal convictions has increased over the past eight years,
         starting in 2013.

         And finally, statistical factors related to risk of sexual re-
         offense. Having a nonsexual violent offense as part of the
         sexual offense pattern, having unrelated victims, stranger
         victims, and a history of four or more sentencing dates, all
         of these are statistically associated with greater risk of
         sexual re-offense.

Id. at 9-10.

      Dr. Stein also testified that Wright suffered from antisocial personality

disorder. He stated that Wright’s behavior towards the victim was predatory.

Id. at 11. Dr. Stein conceded that there was a possibility Wright’s behavior

could change “if he successfully completes treatment in prison and successful

completes outpatient treatment while under supervision, that would lower his

risk of recidivism.” Id. at 13. He testified that some factors in Wright’s favor

were that the victims were close to his age and were of normal intellectual

capacity. Id. at 16. He maintained, however, that these factors did not change

his opinion regarding Wright being classified as an SVP. Id. at 18. After Dr.

Stein’s testimony, the court determined Wright to be an SVP. Id. at 19. This

timely appeal followed.


                                      -4-
J-S35028-22



        Wright improperly filed one notice of appeal listing two docket numbers,

in violation of Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).

Normally this would result in quashal or in this Court directing counsel to file

separate notices of appeal. However, we decline to do so here, as we find that

a “breakdown in court operations” occurred. See Commonwealth v.

Stansbury, 219 A.3d 157, 160 (Pa.Super. 2019) (declining to quash appeal

for Walker violation due to breakdown in court operations where appellant

filed one notice of appeal listing multiple trial court docket numbers, after

court advised appellant that he had a right to file “a notice of appeal”).

        The written plea colloquy form here contained a provision stating that

Wright understood that he had 30 days “to file an appeal[.]” See Guilty Plea

Colloquy, dated 5/5/21, at 4 (unpaginated) (emphasis added). As in

Stansbury, Wright’s colloquy misled him to believe that filing “an appeal”

would be proper. We therefore we decline to quash. See Stansbury, 219 A.2d

at 160; see also Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa.Super.

2020) (en banc) (declining to quash appeal where order informing appellant

of appellate rights stated he had 30 days to file “an appeal”).

        We now turn to our evaluation of counsel’s Anders brief and petition to

withdraw.3 Before we assess the merits of Wright’s claim, we must first

address     counsel’s     request     to   withdraw   from   representation.   See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007) (en

____________________________________________


3   Wright has not filed a response to the Anders brief.

                                           -5-
J-S35028-22



banc). An Anders brief is filed “when counsel believes an appeal is frivolous

and wishes to withdraw from representation[.]” Commonwealth v. Watts,

283 A.3d 1252, 1254 (Pa.Super. 2022). In such a case, counsel must:

         (1) petition the court for leave to withdraw stating that after
         making a conscientious examination of the record, counsel
         has determined the appeal would be frivolous; (2) file a brief
         referring to any issues that might arguably support the
         appeal, but which does not resemble a no-merit letter; and
         (3) furnish a copy of the brief to the defendant and advise
         him of his right to retain new counsel, proceed pro se, or
         raise any additional points he deems worthy of this Court’s
         attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa.Super. 2006)

(citation omitted).

      Additionally, an Anders brief must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If this Court

determines that counsel has satisfied the requirements, we then conduct “a

full examination” of the record “to decide whether the case is wholly frivolous.”

Commonwealth v. Dempster, 187 A.3d 266, 271-72 (Pa.Super. 2018) (en

banc) (quoting Anders, 386 U.S. at 744).


                                      -6-
J-S35028-22



      Here, counsel has satisfied the preliminary requirements. In the Anders

brief, counsel provides a summary of the procedural and factual history with

citations to the record, refers to three issues “that might arguably support the

appeal,” and states that these issues are frivolous. The issues are the

voluntariness of Wright’s guilty plea and the sufficiency and weight of the

evidence supporting the SVP determination. Counsel’s petition to withdraw

states that counsel served a copy of the Anders brief on Wright and advised

him that he may raise any additional issues before this Court pro se or through

private counsel. The letter to Wright is an exhibit to counsel’s petition to

withdraw. The Anders brief meets the procedural requirements. We now

review the appeal for frivolousness.

      “When an appellant enters a guilty plea, []he waives h[is] right to

‘challenge on appeal all non-jurisdictional defects except the legality of h[is]

sentence and the validity of h[is] plea.’” Commonwealth v. Pantalion, 957

A.2d 1267, 1271 (Pa.Super. 2008) (quoting Commonwealth v. Rush, 909

A.2d 805, 807 (Pa.Super. 2006)) (brackets omitted). Issues challenging the

validity of a guilty plea must be raised before the trial court, either in a post-

sentence motion or at the sentencing hearing. Commonwealth v. Tareila,

895 A.2d 1266, 1270 n.3 (Pa.Super. 2006). Failure to raise the issue properly

in the trial court waives the issue on appeal. Id.

      Here, Wright did not object or otherwise raise any issue related to the

voluntariness of his guilty plea at the time of his plea and sentencing. Nor did

Wright file a post-sentence motion challenging his plea or seeking to withdraw

                                       -7-
J-S35028-22



it. Therefore, he did not preserve any issue related to the validity of his guilty

plea. See id. We find no reasonable basis on which to argue in this appeal

that the plea was not voluntary.

      “In order to affirm an SVP designation, we, as a reviewing court, must

be able to conclude that the fact-finder found clear and convincing evidence

that the individual is an SVP.” Commonwealth v. Hollingshead, 111 A.3d

186, 189 (Pa.Super. 2015) (citation and brackets omitted). “[W]e view all

evidence and reasonable inferences therefrom in the light most favorable to

the Commonwealth.” Id. (citation omitted).

      “An SVP is defined as a person who has been convicted of a sexually

violent offense . . . and who has a mental abnormality or personality disorder

that makes the person likely to engage in predatory sexually violent offenses.”

Id. (citation and brackets omitted). An SVP designation also requires “a

showing that the defendant’s conduct was predatory[.]” Id. at 190 (citation

omitted). Furthermore, when conducting an SVP assessment, the mental

health professional reviews 15 factors:

         [w]hether the offense involved multiple victims[; w]hether
         the defendant exceeded the means necessary to achieve the
         offense[; t]he nature of the sexual contact with the victim[s;
         r]elationship of the individual to the victim[s; a]ge of the
         victim[s; w]hether the offense included a display of unusual
         cruelty by the [defendant] during the commission of the
         crime[; t]he mental capacity of the victim[s; t]he
         [defendant’s] prior criminal record[; w]hether the
         [defendant] completed any prior sentences[; w]hether the
         [defendant] participated in available programs for sexual
         offenders[; the defendant’s a]ge[; the defendant’s u]se of
         illegal drugs[; a]ny mental illness, mental disability, or


                                      -8-
J-S35028-22


         mental abnormality [of the defendant; b]ehavioral
         characteristics that contribute to the [defendant's]
         conduct[; and f]actors that are supported in a sexual
         offender assessment field as criteria reasonably related to
         the risk of reoffense.

42 Pa.C.S.A. § 9799.24(b)(1)-(4). The law does not require that all the above-

referenced factors go against the defendant, or any particular number of

them, in order to support an SVP designation. See Commonwealth v.

Brooks, 7 A.3d 852, 863 (Pa.Super. 2010).

      To the extent Wright challenges the weight of the evidence supporting

his SVP designation, this claim is waived, as Wright made no such challenge

below. See Pa.R.Crim.P. 607, comment (“The purpose of this rule is to make

it clear that a challenge to the weight of the evidence must be raised with the

trial judge or it will be waived”); see also Commonwealth v. Ratushny, 17

A.3d 1269, 1272 (Pa.Super. 2011) (“We discern no basis on which to

distinguish our standard of review on weight claims, whether challenging the

weight of the evidence to support a guilty verdict or a trial court’s SVP

determination”).

      Regarding Wright’s challenge to the sufficiency of the evidence for his

SVP designation, “we view all evidence and reasonable inferences therefrom

in the light most favorable to the Commonwealth.” Hollingshead, 111 A.3d

at 189. When we review the evidence under this standard, we perceive no

reasonable basis on which to challenge the trial court’s designation of Wright

as an SVP. The evidence included not only the evidence of Wright’s anti-social

personality disorder, but also Dr. Stein’s testimony regarding Wright’s

                                     -9-
J-S35028-22



likelihood to reoffend, the violent nature of one of the sexual crimes, the attack

of multiple victims in a short span of time, and Wright’s predatory behavior

exhibited by his sexual assault of strangers.

      Finally, our review of the record has uncovered no non-frivolous issues

Wright could raise on appeal. Dempster, 187 A.3d at 272. We grant counsel’s

petition to withdraw and affirm Wright’s judgment of sentence.

      Petition to withdraw as counsel granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                                     - 10 -